UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1658


PATRA KIDWELL,

                    Plaintiff - Appellant,

             v.

OCWEN LOAN SERVICING, LLC; HOWARD N. BIERMAN; BWW LAW
GROUP, LLC,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Gina Simms, Magistrate Judge. (8:19-cv-00446-GLS)


Submitted: October 17, 2019                                   Decided: October 22, 2019


Before WYNN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patra Kidwell, Appellant Pro Se. Edward Win-Teh Chang, BLANK ROME, LLP,
Philadelphia, Pennsylvania; Matthew Daniel Cohen, BWW LAW GROUP, LLC,
Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Patra Kidwell appeals the magistrate judge’s order ∗ denying relief on her claims

under the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 to 1692p (2012), and

dismissing without prejudice and remanding her state law claims to state court. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the magistrate judge. Kidwell v. Ocwen Loan Servicing, LLC, No. 8:19-cv-

00446-GLS (D. Md. June 18, 2019). We also deny Kidwell’s motion for a stay. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




      ∗
        The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C.
§ 636(c) (2012).

                                           2